Case: 5:20-cr-00037-DCN Doc #;1 Filed: 01/15/20 1 of 2. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT.
FOR THE NORTHERN DISTRICT OF OHIO -

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, ) e a .
Vv. ) CASE NO.
) Title 21, United States Code, .
ANGELA LIVELY, aka ANGELA OWENS, _ ) Sections 841(a)(1) and (b)(1)(B)
)
Defendant. )

 

COUNT 1
(Possession with Intent to Distribute and Distribution of a Controlled Substance,
21 U.S.C. §§ 841(a)(1) and (b)(1)(B))
The Grand Jury charges:

1. On or about May 31, 2019, in the Northern District of Ohio, Eastern Division,
Defendant ANGELA LIVELY, aka ANGELA OWENS did knowingly and intentionally possess
with the intent to distribute and distribute 50 grams or more of a mixture and substance
containing a detectable amount of methamphetamine, a Schedule IT controlled substance, in
violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B).

FORFEITURE
The Grand Jury further charges:

2. For the purpose of alleging forfeiture pursuant to Title 21, United States Code,
Section 853, the allegation of Count 1 is incorporated herein by reference. As a result of the
foregoing offense, Defendant ANGELA LIVELY, aka ANGELA OWENS shall forfeit to the

United States any and all property constituting, or derived from, any proceeds she obtained,

directly or indirectly, as the result of such violations; and, any and all of her property used or
Case: 5:20-cr-00037-DCN Doc #:1 Filed: 01/15/20 2 of 2. PagelD #: 2

intended to be used, in any manner or part, to commit or to facilitate the commission of such

‘violations.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
